UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee ro xX
KEWEI ZHAO, on behalf of himself and others :
similarly situated, :
Plaintiff, :
-against- :
SOHO SUSHI, INC., d/b/a Soho Sushi, YUFITA — :
TJHIN, and LI BIN CAO, a/k/a Libin Cao, :
Defendants. :
oe xX

GEORGE B. DANIELS, United States District Judge:

 

17 Civ. 2517 (GBD)

Plaintiff and Defendants have reached a settlement in this FLSA action and jointly move

this Court for an order approving the settlement. (ECF No. 96.) This Court, having reviewed the

terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the

exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:

1. The settlement payment to Plaintiff in the amount of $81,594.30 is approved; and

2. The payment of attorneys’ fees and expenses to Plaintiff's attorneys in the amount of

$43,405.70 is approved.

3. This action is dismissed with prejudice and without costs to any party, other than to the

extent set forth in the parties’ settlement agreement and herein approved.

Dated: New York, New York
January 6, 2020

SO ORDERED.

Dipage E Derwl

GEORGE B. BANIELS
United States District Judge

 

 
